             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 Law Offices of Crystal Moroney, P.C.,

       Plaintiff,
                                                     Case No.         7:19-11594
       v.

 Bureau of Consumer Financial                               VERIFIED COMPLAINT
  Protection                                                  FOR PERMANENT
                                                              INJUNCTIVE AND
 and                                                        DECLARATORY RELIEF

 Kathy Kraninger, in her official capacity
  as Director of the Bureau of Consumer                   | JURY TRIAL DEMANDED |
  Financial Protection,

       Defendants.


        Plaintiff Law Offices of Crystal Moroney, P.C. (“Ms. Moroney’s Law Firm”) submits

this Complaint for Permanent Injunctive and Declaratory Relief to prohibit Defendant Bureau of

Consumer Financial Protection, also known as the Consumer Financial Protection Bureau (“the

Bureau” or “CFPB”), and Defendant Director Kathy Kraninger, from perpetuating a lawless and

retaliatory Civil Investigative Demand against Ms. Moroney’s Law Firm, and alleges as follows:

                                  INTRODUCTORY STATEMENT

        This case presents a unique opportunity for the Court to speak with constitutional clarity

regarding the fundamental right to due process and its greatest antagonist—bureaucratic

lawlessness. CFPB’s actions in this case offer an object lesson on what happens to civil liberties

when an administrative agency lacks any semblance of control or oversight from the executive or

legislative branches. Only the judicial branch—and this Court in particular—can restore the

Plaintiff’s civil liberties by reestablishing constitutional order and commanding respect for due

process.

                                                 1
               Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 2 of 23



       CFPB targeted Ms. Moroney’s Law Firm for investigation in June 2017 with a Civil

Investigative Demand (“CID”). Despite some objections, she substantially complied with the

CID, providing numerous documents, communications, and interrogatory responses. Having

procured an independent ethics opinion to guide her, Ms. Moroney’s Law Firm only withheld

information which she could not disclose without violating legal doctrines and ethical canons

that protect her clients’ confidentiality. With the two parties at an impasse, CFPB brought an

action in this Court to force Ms. Moroney’s Law Firm to produce the privileged material. But

just four days prior to a hearing on the merits that promised to conclusively resolve the issue—

one which included Ms. Moroney’s Law Firm’s challenge to CFPB’s constitutional authority—

the Bureau peremptorily withdrew the CID. So, one and a half years and nearly $75,000 in legal

fees after CFPB began its investigation, the Bureau said that the Court “must” dismiss the case

before it, for there was nothing left to decide.

       CFPB’s mootness claim proved disingenuous and strategic. Within hours of the

dismissal, CFPB announced that it would issue a second CID, which proved to be nearly

identical to the first. CFPB thus circumvented judicial review and evaded Ms. Moroney’s Law

Firm’s assertions that CFPB had no authority to conduct investigations or enforce CIDs. After

issuing the second CID to Ms. Moroney’s Law Firm, the Bureau further turned the screws on her

by serving third-party CIDs upon her clients. The issuing of serial CIDs to the Plaintiff and the

punitive publicizing of CFPB’s baseless accusations to her clients smack of brazenly

unconstitutional abuses of process.

       While due process may be difficult to define, Justice Oliver Wendell Homes said it best:

                 Whatever disagreement there may be as to the scope of the phrase “due
                 process of law” there can be no doubt that it embraces the fundamental
                 conception of a fair trial, with opportunity to be heard. 1

       1
           Frank v. Magnum, 237 U.S. 309, 347 (1915).

                                                        2
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 3 of 23




CFPB has denied the Plaintiff—and continues to deny her—both a fair trial and an opportunity

to be heard on her claims and defenses. Additionally, it has violated her due process right to be

free from governmental harassment by issuing redundant CIDs and by advertising its serial

investigations to her clients as an end-run to coerce disclosure of privileged communications.

       It is not difficult to imagine how CFPB’s blatantly lawless behavior came about given the

unconstitutional void of accountability there. With respect to CFPB funding, Congress divested

itself of its Article I, § 9 exclusive prerogative to appropriate funds from the Treasury to all

government operations. CFPB’s funding comes from its unilateral requisition of up to 12% of

the Federal Reserve System’s operating expenses—nearly half a billion dollars annually—

without congressional appropriation. 2 Congress is even prohibited from reviewing CFPB’s use

of these funds. 3 This funding mechanism violates the Appropriations Clause, Article I, § 1 of the

Constitution (which vests “All legislative Powers,” including the appropriations power, in

Congress)—and thus the Nondelegation Doctrine.

       CFPB’s structure is also constitutionally repugnant because it violates the Take Care and

Appointments Clauses of Article II. Though an executive branch agency, the Bureau has a

single Director at its helm. The President cannot remove the Director, but for cause. 4 The

President, therefore, cannot control CFPB’s policy recommendations or exercise effective

control or oversight of its enforcement activities or its financial operating plans or forecasts. 5

Either of these defects alone—financial autonomy from Congress or policy autonomy from the

President—would be fatal to CFPB’s continued operation, to the extent each is inseverable from



       2
         12 U.S.C. § 5497(a).
       3
         12 U.S.C. § 5497(a)(2)(C).
       4
         12 U.S.C. § 549 l (c)(3).
       5
         See, e.g., 12 U.S.C. §§ 5492(c)(4) & 5497(a)(4)(E).

                                                       3
               Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 4 of 23



the statutory scheme. Thus, CFPB has no jurisdiction. It has no authority to act. The Plaintiff

attempted to make these arguments at the November 8, 2019 merits hearing in this Court, but she

was thwarted by the agency’s bad-faith claim that the issues were moot.

         With a second investigation hanging over her head, Ms. Moroney’s Law Firm’s claims

against CFPB are decidedly not moot. It is time for CFPB to face the judicial scrutiny that it so

contemptuously circumvented on November 4, 2019. Serial investigations of Ms. Moroney’s

Law Firm and the punitive harassment of her clients has left her reputation in tatters and her

business on the brink of insolvency. The Plaintiff’s request of this Court is a simple one,

grounded in familiar notions of fundamental fairness. Ms. Moroney’s Law Firm merely asks for

the opportunity to present evidence of an astonishing abuse of process by a rogue federal

agency, 6 and to have her evidence judged on a level playing field before an impartial tribunal.

                                          JURISDICTION AND VENUE

         1.       This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1346, and 2201.

         2.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (e).

                                                      PARTIES

         3.       Plaintiff Law Offices of Crystal Moroney, P.C. is a law firm organized under the

laws of the State of New York with a principal place of business in New City, New York.

Among other legal services, Ms. Moroney’s Law Office assists her clients in resolving

delinquent debt accounts by offering debtors alternative ways to amicably resolve their

delinquencies.


         6
          CFPB is facing dissolution in an appeal awaiting argument in the United States Supreme Court. Seila
Law, LLC v. Consumer Financial Protection Bureau, No. 19-7 (U.S. argument pending Mar. 3, 2020) (cert. granted
to consider whether (1) CFPB is unconstitutionally structured; and (2) if it is unconstitutionally structured, whether
the unconstitutional structure is fatal to the entire agency).

                                                          4
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 5 of 23



       4.       Its majority shareholder, Crystal G. Moroney, Esq., is a member in good standing

of the New York and New Jersey state bars. Ms. Moroney is the only attorney in her law firm

that currently employs a staff of nine.

       5.       Defendant Bureau of Consumer Financial Protection is an independent executive

agency of the United States of America. It regulates consumer financial products and services

and it is headquartered in Washington, District of Columbia.

       6.       Defendant Kathy Kraninger is the Director of the Bureau of Consumer Financial

Protection. She is sued in her official capacity.

                                 ADMINISTRATIVE PROCEEDINGS

       7.       CFPB issued a Civil Investigative Demand (“CID”) to Ms. Moroney’s Law Firm

on November 14, 2019.

       8.       Ms. Moroney’s Law Firm filed a timely Petition to Set Aside Civil Investigative

Demand (the “Petition to Set Aside”) with CFPB. The Petition to Set Aside is attached as

Exhibit A. The Petition to Set Aside preserves the Plaintiff’s right to object to the demands of

the CID, without conceding that CFPB has proper jurisdiction or the lawful power to issue or

enforce the CID in the first instance.

       9.       This Complaint differs from the Petition to Set Aside in that it seeks injunctive

and declaratory relief from this Court—relief that the Bureau cannot award.

       10.      In the matter before this Court, the Plaintiff will offer evidence that CFPB’s

investigatory tactics and actions unconstitutionally deprived the Plaintiff of her right to due

process and that the unconstitutional tactics and actions are likely to be repeated without judicial

intervention.




                                                    5
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 6 of 23



       11.     The Plaintiff will also offer evidence that CFPB itself is unconstitutional and

without jurisdiction to initiate investigations of Ms. Moroney’s Law Firm or enforce CIDs

against her or third parties. As such, it cannot lawfully adjudicate Ms. Moroney’s Law Firm’s

pending Petition to Set Aside.

                                    FACTUAL ALLEGATIONS

   A. The Defendants Have Denied the Plaintiff’s Right to Due Process

       12.     Two and a half years ago, CFPB issued a Civil Investigative Demand to Ms.

Moroney’s Law Firm (the “First CID”). CFPB’s June 23, 2017 CID is attached as Exhibit B.

       13.     The First CID sought three and a half years of documents, tangible things, written

reports, and answers to questions. Ms. Moroney’s Law Firm noted several objections to the First

CID, including the demands’ lack of proportionality, the onerous deadlines imposed, the

extensive scope in time and materials requested, and the insufficient Notice of Purpose provided

with the First CID.

       14.     But these issues paled in comparison with Ms. Moroney’s Law Firm’s principal

concern: CFPB’s demand for documents and information protected from disclosure by

nondisclosure privileges and doctrines, including the attorney-client communication privilege.

       15.     The parties were able to negotiate mutually acceptable solutions to most of these

contentions, but it became clear in September 2018 that CFPB was intractable when it came to

its demand for privileged material. To break the impasse, Ms. Moroney’s Law Firm engaged

ethics counsel for independent advice on the issue.

       16.     Ultimately, she concluded that it was her Rule 1.6 ethical duty under the New

York and New Jersey Codes of Professional Conduct to protect the confidentiality of attorney-

client privileged material. But, in yet another effort to accommodate CFPB, she asked her clients



                                                 6
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 7 of 23



if each would waive the privilege. Despite that Ms. Moroney’s Law Firm’s clients (owners of

the privilege) refused to waive it, CFPB insisted that she violate her legal ethics and turn over the

privileged documents.

       17.     In the end, Ms. Moroney’s Law Firm substantially complied with the First CID by

providing written responses and producing thousands of pages of documents and data. The only

documents she refused to produce were those protected by attorney-client nondisclosure

principles or those where nonprivileged and privileged materials were inextricably intertwined.

Accordingly, Ms. Moroney’s Law Firm withheld responses to Interrogatory No. 12, Written

Reports Request Nos. 1-5 and 7, Document Request Nos. 2, 6, 12, and 14, and Tangible Things

Request Nos. 1-4.

       18.     On January 9, 2018, CFPB informed Ms. Moroney’s Law Firm that it intended to

enforce the First CID unless she violated her Rule 1.6 duty of confidentiality. The Bureau

waited more than a year to file its Petition to Enforce Civil Investigative Demand in the United

States District Court for the Southern District of New York (the “CFPB Petition”). The CFPB

Petition is attached as Exhibit C.

       19.     Although CFPB initiated its Petition to obtain judicial review of its investigation

on February 25, 2019, it chose not to serve the CFPB Petition on Ms. Moroney’s Law Firm.

Instead, Ms. Moroney’s Law Firm became aware of the CFPB Petition on September 10, 2019,

after the Honorable Nelson S. Román issued an Order to Show Cause, setting a hearing on the

merits for November 8, 2019 (the “Judicial Review Hearing”), and ordering the Bureau to

properly serve Ms. Moroney’s Law Firm with the CFPB Petition.

       20.     Objecting to the CFPB Petition, Ms. Moroney’s Law Firm asserted (among other

things) that she substantially complied with the First CID and, perhaps more importantly, she



                                                 7
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 8 of 23



identified constitutional defects in CFPB’s enabling statute that rendered CFPB without legal

authority to enforce the First CID. Ms. Moroney’s Law Firm’s Response to Order to Show

Cause is attached as Exhibit D.

       21.     After two Court-granted extensions—and just three days prior to the Judicial

Review Hearing—CFPB filed a Notice of Petitioner’s Withdrawal of the Civil Investigative

Demand and Suggestion of Mootness (“Suggestion of Mootness”). The Suggestion of Mootness

voluntarily quashed the First CID, and it is attached as Exhibit E.

       22.     CFPB’s “Suggestion of Mootness,” however, was not as innocuous as its title

might imply. The motion unabashedly asserted that its voluntary withdrawal of the First CID

meant that “the Court must dismiss [the Judicial Review Hearing] for lack of subject-matter

jurisdiction.” Not. of Pet. Withdrawal of the Civil Investigative Demand & Suggestion of

Mootness, CFPB v. Law Offices of Crystal Moroney, Case No.: 7:19-cv-01732-NSR, at 1 (Nov.

4, 2019) (emphasis added).

       23.     Relying upon CFPB’s representation that the claims and defenses before the

Court no longer represented an ongoing controversy, the Court dismissed its scheduled Judicial

Review Hearing, denied the enforcement action as moot, and closed the case on November 7,

2019. At the time, neither this Court nor Ms. Moroney’s Law Firm could have known that the

case before it was, in fact, decidedly not moot.

       24.     Within hours of this Court’s canceling of the Judicial Review Hearing, CFPB

announced its intention to serve another CID on Ms. Moroney’s Law Firm (the “Second CID”),

which Ms. Moroney’s Law Firm received on November 18, 2019. CFPB’s November 7, 2019 e-

mail announcement is attached as Exhibit F and the Second CID is attached as Exhibit G.




                                                   8
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 9 of 23



       25.     Upon receipt of the Second CID, Ms. Moroney’s Law Firm filed a Request for a

Pre-Motion Conference with Judge Román. The Request for a Pre-Motion Conference is

attached as Exhibit H. Judge Román convened the conference to decide whether he should

amend his order dismissing the matter.

       26.     At the pre-motion conference, CFPB’s counsel candidly admitted that the Second

CID is “seeking largely the same information[,]” as the First CID. Conf. Tr. at 7, CFPB v. Law

Offices of Crystal Moroney, No. 19-CV-1732 (NSR) (Nov. 21, 2019). The transcript of the pre-

motion conference is attached as Exhibit I.

       27.     Ms. Moroney’s Law Firm has since met and conferred with CFPB regarding the

Second CID. She filed a Petition to Set Aside the Second CID with CFPB to preserve her right

to object to the substance of the CID, without waiving her right to challenge the constitutionality

of CFPB’s abuse of the CID process or the constitutionality of the Bureau itself.

       28.     At bottom, CFPB acted in bad faith by failing to satisfy its duty of candor with the

Court to explain that while it withdrew the First CID, a Second CID was forthcoming that was

substantively identical to the first. In so doing, CFPB denied the Plaintiff her due process right

to a fair trial and an opportunity to be heard.

   B. The Defendants Are Unlawfully Abusing Their Supposed Investigative Authority in
      a Way that Threatens to Destroy Plaintiff’s Business

       29.     In addition to harassing the Plaintiff with serial CIDs, CFPB has been conducting

its investigation into Ms. Moroney’s Law Firm through other malicious means.

       30.     On information and belief, CFPB has issued CIDs to at least one of Ms.

Moroney’s Law Firm’s clients.




                                                  9
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 10 of 23



       31.      On information and belief, CFPB has issued CIDs to at least one of Ms.

Moroney’s Law Firm’s clients’ clients—organizations with whom the Plaintiff has no

relationship.

       32.      On information and belief, CFPB issued CIDs to these third parties to elicit

information about the Plaintiff, not to conduct legitimate investigations of the third parties

themselves. These CIDs are principally targeting the confidential attorney-client

communications that Ms. Moroney’s Law Firm refused to provide in response to the First CID.

       33.      Had CFPB allowed the Judicial Review Hearing to play itself out in November

2019—along with the due process that attends such a proceeding—the rights and duties of the

parties already would have been decided by now. Either the Plaintiff would have been

compelled to produce her clients’ privileged material under court order, or CFPB would have

modified or rescinded the First CID.

       34.      Instead, CFPB manufactured a circumstance in which it could circumvent judicial

review. Avoiding judicial scrutiny enabled it to reopen its investigation and renew its demands

for responsive materials—not to regulate consumer financial products and services, but to harass

and antagonize the Plaintiff by destroying her reputation and business. Without immediate

judicial intervention, it will continue these unlawful practices with impunity.

   C. CFPB’s Funding Mechanism and Organizational Structure Are Unconstitutional

       35.      That CFPB would abuse process to further its own ends is hardly surprising, given

that its Director is not controlled, supervised, or even monitored by anyone in the United States

government.




                                                 10
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 11 of 23



       36.     The Bureau of Consumer Financial Protection is an “independent bureau” within

the Federal Reserve System. 12 U.S.C. § 5491(a). Formally, CFPB is an agency under the

auspices of the executive branch of the federal government. 5 U.S.C. § 105.

       37.     CFPB’s mission is to implement and enforce federal consumer financial law. 12

U.S.C. § 5511(a). CFPB accomplishes its mission by exercising executive authority (e.g.,

initiating investigations and enforcement actions under 12 U.S.C. §§ 5562 & 5564), legislative

authority (e.g., issuing rules, orders, and guidance under 12 U.S.C. § 5512(b)), and judicial

authority (e.g., conducting hearings and adjudications under 12 U.S.C. § 5563(a)).

       38.     A single Director serves as head of CFPB. 12 U.S.C. § 5491(b)(1).

       39.     The President of the United States appoints the Director with the advice and

consent of the United States Senate. 12 U.S.C. § 5491(b)(2). The Director’s term is five years.

12 U.S.C. § 5491(c)(1).

       40.     Despite CFPB’s being an executive agency, the President may only remove the

Director for inefficiency, neglect of duty, or malfeasance in office. 12 U.S.C. § 5491(c)(3).

       41.     Despite CFPB’s being an executive agency, the President may not control its

legislative recommendations, testimony, or comments on legislation submitted to Congress.

12 U.S.C. § 5492(c)(4).

       42.     CFPB does not receive appropriations from Congress. Each year or each quarter,

the Federal Reserve Board of Governors transfers funds from the combined earnings of the

Federal Reserve System to finance CFPB’s operations. 12 U.S.C. § 5497(a)(1).

       43.     The amount of CFPB’s funding is determined by the Director without oversight or

input from the Board of Governors or the President. 12 U.S.C. § 5497(a)(1). Moreover, the

Bureau’s funding is not reviewable by Congress. 12 U.S.C. § 5497(a)(2). Even the Committees


                                                11
              Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 12 of 23



on Appropriations of the House of Representatives and the Senate are barred from exercising

funding oversight. 12 U.S.C. § 5497(a)(2).

    D. Congress Designed CFPB to Be a Thoroughly Autonomous Agency Within the
       Executive Branch—Severing Its Unconstitutional Autonomous Features Would
       Defeat that Central Design

        44.     CFPB’s enabling statute is Title X of the Consumer Financial Protection Act, also

known as the Dodd-Frank Act.

        45.     Congress created an agency that was “completely independent, with an

independently appointed director, an independent budget, and an autonomous rulemaking

authority.” 156 Cong. Rec. H5239 (2010) (Rep. Maloney). The purpose of Title X was to

“create a consumer bureau … that is independent,” 156 Cong. Rec. S5871 (2010) (Sen. Cardin),

in order to “improv[e] regulatory independence,” S. Rep. No. 111-176, at 24 (2010).

        46.     The statutory text further reflects Congress’s creation of “an independent bureau.”

12 U.S.C. § 5491(a).

        47.     Congress did not design CFPB to be governed in any manner other than through a

completely independent Director. It will take an act of Congress to change Title X’s governing

structure.

    E. The Plaintiff Is Suffering Irreparable Harm at the Hands of the Defendants’
       Unauthorized and Endless Serial Investigations

        48.     Ms. Moroney’s Law Firm will be irreversibly damaged if the Bureau is allowed to

serially open, withdraw, and reopen investigations to avoid judicial review. CFPB lacks the

authority to investigate. Even if it could lawfully investigate, it could not lawfully deprive Ms.

Moroney’s Law Firm of her right to be heard or to be free from harassment.

        49.     Absent injunctive relief, Ms. Moroney’s Law Firm will be forced to continue to

defend claims she was prepared to defend in this Court in November, were it not for the Bureau’s

                                                 12
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 13 of 23



bad-faith manufactured mootness. Her small business spent almost $75,000 and sunk precious

human resources in complying with the First CID, and she now has nothing to show for it. She

is back at square one because CFPB manipulated the system to avoid judicial review. Absent

injunctive relief, the viability of Ms. Moroney’s Law Firm hangs in the balance.

       50.     The Bureau asserts jurisdiction over Ms. Moroney’s Law Firm, but CFPB is

neither funded through congressional appropriations, nor does the President have the right to

remove the Director or manage the policy priorities of the agency. Because CFPB cannot

operate with such fundamental constitutional defects, the harm caused by these Appropriations

Clause, Article I, § 1 / Nondelegation, and Take Care Clauses problems present immediate,

ongoing, and irreparable injury to the Plaintiff.

       51.     In manufacturing mootness in bad faith, the Bureau tricked the Court into

believing that the claims and defenses related to the First CID were no longer in controversy.

That was not true, and CFPB knew that it was not true.

       52.     A deprivation of constitutional rights requires no further showing of irreparable

injury, as deprivation of rights are inherently noncompensable. See, e.g., Mitchell v. Cuomo, 748

F.2d 804, 806 (2d Cir. 1984).

       53.     The damage wrought by the Bureau’s CIDs to Ms. Moroney’s Law Firm’s clients

is not speculative—it is all too real. She has spent roughly $75,000 on the First CID. Her

revenue has declined due to the CID’s demands on her time and the uncertainty associated with

an invasive government investigation. Indeed, there has been collateral damage as well. She

employed 17 staff members before the First CID, eight have lost their jobs since then.




                                                    13
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 14 of 23



                      FIRST CAUSE OF ACTION | DENIAL OF DUE PROCESS

       54.     The Plaintiff realleges and incorporates by reference the allegations contained in

her Introductory Statement and paragraphs 1 through 53, as if fully set forth herein.

       55.     The Fifth Amendment to the United States Constitution guarantees that “[n]o

person shall … be deprived of life, liberty, or property, without due process of law[.]” U.S.

Const. amend. V.

       56.     Ms. Moroney’s Law Firm has a substantial liberty interest in receiving a fair trial

before an impartial tribunal to defend against CFPB’s accusation that she failed to meet her civil

statutory duties.

               a.     The Bureau used the mootness doctrine in bad faith to circumvent a

       judicial determination regarding whether the Plaintiff complied with her duty to disclose

       information pursuant to the First CID.

               b.     Thus, CFPB violated the Plaintiff’s right to due process. The Court’s

       intervention is necessary to prevent the Bureau from repeating this violation.

       57.     Ms. Moroney’s Law Firm has a substantial liberty interest in being heard

regarding her claims that CFPB is unconstitutional and has no authority to petition any court to

enforce its investigative demands.

               a.     CFPB invoked the mootness doctrine in bad faith to circumvent a judicial

       determination regarding whether CFPB’s structure is consistent with the Appropriations

       Clause, Article I, § 1 (the Nondelegation Doctrine), and Take Care Clause.

               b.     Thus, CFPB violated the Plaintiff’s right to due process. The Court’s

       intervention is necessary to prevent the Bureau from repeating this violation.




                                                14
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 15 of 23



       58.     Ms. Moroney’s Law Firm has a substantial liberty interest in being free from

governmental harassment, intimidation, and ploys to destroy her reputation and business.

               a.      CFPB issued CIDs to the Plaintiff’s clients to acquire the privileged

       documents it could have been awarded on the merits of CFPB’s claim, had the Bureau

       permitted the Court to decide the case at the November 8, 2019 hearing.

               b.      CFPB’s contact with the Plaintiff’s clients is an unlawful attempt to use

       third-party discovery to acquire information it otherwise could have acquired through the

       judicial process, had CFPB not manufactured mootness in bad faith to avoid judicial

       scrutiny.

               c.      Thus, CFPB violated the Plaintiff’s right to due process. The Court’s

       intervention is necessary to prevent the Bureau from repeating this violation.

       59.     Thus, Ms. Moroney’s Law Firm seeks declaratory and injunctive relief to restore

her right to due process.

         SECOND CAUSE OF ACTION | VIOLATION OF THE NONDELEGATION DOCTRINE

       60.     The Plaintiff realleges and incorporates by reference the allegations contained in

her Introductory Statement and paragraphs 1 through 59, as if fully set forth herein.

       61.     Under the Vesting Clause of Article I, “All legislative Powers herein granted shall

be vested in a Congress of the United States.” U.S. Const. art. I, § 1 (emphasis added). Statutes

that divest Congress of legislative power by conferring it upon another entity violate the

Constitution. See Loving v. United States, 517 U.S. 748, 758 (1996).

       62.     The Constitution also commands that “[n]o Money shall be drawn from the

Treasury, but in Consequence of Appropriations made by Law.” U.S. Const. art. I, § 9. Thus,

since all appropriations must be made pursuant to law, and since Congress cannot convey its



                                                15
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 16 of 23



lawmaking power, the appropriations power is subject to the Vesting Clause and implicates the

Nondelegation Doctrine.

       63.     Congress’ power to appropriate, often called “the power of the purse,” serves the

“fundamental and comprehensive purpose” of “assur[ing] that public funds will be spent

according to the letter of the difficult judgments reached by Congress as to the common good[.]”

Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 427-28 (1990).

       64.     Under Title X of the Consumer Financial Protection Act, Congress does not

appropriate funds to operate CFPB. Instead it ceded that authority to the Federal Reserve. This

divestment of core legislative power precludes Congress from controlling or supervising the

Director’s and the Bureau’s policy priorities and enforcement activities.

       65.     Congress violated the Nondelegation Doctrine by unconstitutionally ceding its

exclusive authority to make appropriations by law. CFPB, therefore, is unconstitutional as

currently funded.

       66.     The entire statutory scheme fails due to its unconstitutional funding defect. Title

X is not susceptible to severing the funding defect because Title X’s “severability clause does

not give the court the power to amend a statute.” CFPB v. RD Legal Funding, LLC, 332 F.

Supp. 3d 729, 784 (S.D.N.Y. 2018) (internal quotations and citations omitted). Furthermore, the

Court is not empowered by the Constitution to fund CFPB any more than the Federal Reserve is

empowered to do so. Neither of those entities has appropriations power.

       67.     By ceding the power of the purse to the Federal Reserve and prohibiting

congressional review, Congress almost hermetically sealed itself off from CFPB. Rewriting

Title X to make Congress appropriate funds where it already decided it did not want to

appropriate funds, would radically alter CFPB by making it far less independent from political



                                                16
              Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 17 of 23



accountability. Congress might not approve of a rewriting of the funding mechanism to give

itself more authority.

        68.     Since the defective funding mechanism for CFPB lies at the heart of the statute,

Title X should be struck in its entirety.

        69.     An ineffectual grant of executive authority to administrative agencies by reason of

a violation of the Nondelegation Doctrine renders all agency attempts to exercise power, void.

See FEC v. NRA Political Victory Fund, 6 F.3d 821, 828 (D.C. Cir. 1993) (holding that where an

agency’s structure is unconstitutional, the party successfully challenging the constitutionality of

the statute must be afforded relief).

        70.     It is necessary and proper for the Court to make a judicial determination at this

time regarding whether Title X of the Consumer Financial Protection Act unconstitutionally

violates the Vesting Clause of Article I, § 1 and hence the Nondelegation Doctrine. If it is

indeed unconstitutional, as the Plaintiff alleges, then CFPB has no legal authority to conduct its

enforcement investigation against Ms. Moroney’s Law Firm or her clients.

  THIRD CAUSE OF ACTION | VIOLATION OF THE APPOINTMENTS AND TAKE CARE CLAUSES

        71.     The Plaintiff realleges and incorporates by reference the allegations contained in

her Introductory Statement and paragraphs 1 through 70, as if fully set forth herein.

        72.     “The principle of separation of powers is embedded in the Appointments Clause.”

Samuels, Kramer & Co. v. Comm’r, 930 F.2d 975, 988 (2d Cir. 1991). Congress may distribute

the power to appoint, but it may not reserve the power to appoint—or the power to remove—for

itself. Id.




                                                 17
              Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 18 of 23



        73.     The President’s power to remove subordinate officers is a constitutional

mechanism to hold executive department officials accountable. See Free Enter. Fund v. Pub.

Co. Accounting Oversight Bd., 561 U.S. 477, 493 (2010).

        74.     Under Title X of the Consumer Financial Protection Act, the President may only

remove the Director for cause. This precludes the President from controlling or supervising the

Director’s and the Bureau’s policy positions and enforcement activities. To the extent that the

CFPB Director wields executive powers—and it is undisputed that she does—those executive

powers must be subject to presidential control under the Take Care Clause of Article II.

        75.     Thus, Congress violated the Take Care Clause of Article II, § 3 by

unconstitutionally limiting the President’s ability to remove the Director at the President’s

discretion. See id. at 484.

        76.     The Southern District of New York has already decided this issue in CFPB v. RD

Legal Funding, LLC, 332 F. Supp. 3d 729 (S.D.N.Y. 2018). The RD Legal Funding court

quoted then-Judge Brett Kavanaugh’s dissent in PHH Corp. v. Consumer Fin. Prot. Bureau, 881

F.3d 75 (D.C. Cir. 2018), to explain that: “[CFPB] is unconstitutionally structured because it is

an independent agency that exercises substantial executive power and is headed by a single

Director.” PHH Corp., 332 F. Supp. 3d at 784.

        77.     Judicial comity requires that this Court follow the decision of the Court’s intra-

district colleague in RD Legal Funding. American Scantic Line, Inc. v. United States, 27 F.

Supp. 271, 272 (S.D.N.Y. 1938). Courts typically rule in a consistent fashion with intra-district

precedent “without examination or discussion, absent ‘unusual and exceptional circumstances.’”

Joseph W. Mead, Stare Decisis in the Inferior Courts of the United States, 12 Nev. Law J. 787,




                                                 18
              Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 19 of 23



800-01 (2012) (quoting Johns v. Redeker, 406 F.2d 878, 882 (8th Cir. 1969) and citing more than

a dozen cases in a wide variety of federal jurisdictions).

        78.     Moreover, the issue of CFPB’s unconstitutional structure does not present

“unusual and exceptional circumstances,” as the Defendants agree with the holding of RD Legal

Funding. Indeed, the Defendants admit that “the statutory restriction on the President’s authority

to remove the Bureau’s Director is unconstitutional[.]” See Brief for Resp. Sup. Vacatur, Seila

Law LLC v. CFPB, S. Ct. No. 19-7, at 8 (Dec. 9, 2019) (CFPB Brief arguing against the single-

Director structure but in favor of severing the single-Director provisions).

        79.     The RD Legal Funding court went on to explain that CFPB’s entire statutory

scheme fails due to its single-Director defect. The court held that Title X’s “severability clause

‘does not give the court the power to amend’ a statute. Nor is it a license to cut out the ‘heart’ of

a statute.” RD Legal Funding, 332 F. Supp. 3d at 784 (quoting PHH Corp., 881 F.3d at 200

(Henderson, J., dissenting)). The RD Legal Funding court concluded that the single-Director

feature was at the heart of the statute, so Title X should be struck in its entirety. Id.

        80.     The RD Legal Funding court was correct to invalidate CFPB because the question

before it was whether Congress would have enacted the balance of the statute independently of

the single-Director scheme. See Murphy v. NCAA, 138 S. Ct. 1461, 1482 (2018). Rewriting

Title X to make the Director removable would have radically altered CFPB by making it far less

independent from political accountability, which was Congress’ goal in enacting the Consumer

Financial Protection Act.

        81.     An ineffectual grant of executive authority to administrative agencies by reason of

a violation of separation of powers renders all agency attempts to exercise power void. See FEC

v. NRA Political Victory Fund, 6 F.3d 821, 828 (D.C. Cir. 1993) (holding that where an agency’s



                                                  19
              Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 20 of 23



structure is unconstitutional, the party successfully challenging the constitutionality of the statute

must be afforded relief).

        82.     It is necessary and proper for the Court to make a judicial determination at this

time regarding whether Title X of the Consumer Financial Protection Act unconstitutionally

violates the Take Care Clause of Article II, § 3. If it is indeed unconstitutional as the Plaintiff

alleges, then CFPB has no legal authority to conduct its enforcement investigation against Ms.

Moroney’s Law Firm or her clients.

                                        PRAYER FOR RELIEF

        Wherefore, the Plaintiff prays for the following relief against the Defendants:

        A.      Declaratory judgment that CFPB’s actions violate the Plaintiff’s right to due

process.

        B.      Declaratory judgment that CFPB’s funding structure violates the United States

Constitution’s Article I, § 1 Vesting Clause and Article I, § 9 Appropriations Clause (and thus

the Nondelegation Doctrine) because it cedes Congress’ exclusive Article I prerogative to

appropriate, to a third party.

        C.      Declaratory judgment that CFPB’s funding structure is unconstitutional and not

severable from the remainder of Title X of the Consumer Financial Protection Act; thus, CFPB

cannot issue or enforce CIDs.

        D.      Declaratory judgment that CFPB’s single-Director structure violates the United

States Constitution’s Article II, § 3 Take Care Clause because it usurps the President’s

prerogative to remove executive branch officers.




                                                  20
             Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 21 of 23



        E.      Declaratory judgment that CFPB’s single-Director structure is unconstitutional

and not severable from the remainder of Title X of the Consumer Financial Protection Act; thus,

CFPB cannot issue or enforce CIDs.

        F.      Injunctive relief permanently enjoining CFPB from enforcing all unresolved CIDs

targeting Ms. Moroney’s Law Firm, whether directed to the Plaintiff, the Plaintiff’s clients, or

other third parties.

        G.      Injunctive relief permanently enjoining CFPB from investigating, formally or

informally, with CIDs or without CIDs, all matters related to the subject and time period

investigated by the First and Second CIDs (as determined by the Second CID’s Notice of

Purpose) that targeted Ms. Moroney’s Law Firm, whether investigating Ms. Moroney’s Law

Firm directly, or indirectly through her clients or other third parties.

        H.      Injunctive relief permanently enjoining CFPB and the Bureau’s Director from

seeking, and the Federal Reserve from granting, funding for CFPB’s operations.

        I.      For an award for all reasonable attorneys’ fees incurred herein.

        J.      For costs of this suit incurred herein.

        K.      For such other relief as the Court deems just and proper.




                                                  21
            Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 22 of 23



                                          JURY DEMAND

        The Plaintiff hereby demands a trial by jury on all issues triable by a jury in the above-

entitled action.

                                                 Respectfully submitted,

                                                 LAW OFFICES OF CRYSTAL
                                                  MORONEY, P.C.


 Dated: December 18, 2019
                                                 Michael P. DeGrandis
                                                   mike.degrandis@ncla.legal
                                                 NEW CIVIL LIBERTIES ALLIANCE
                                                 1225 19th Street NW, Suite 450
                                                 Washington, DC 20036
                                                 tel.: (202) 869-5208

                                                 Counsel to Plaintiff
                                                 Pro hac vice admission pending




                                                 22
Case 7:19-cv-11594 Document 1 Filed 12/18/19 Page 23 of 23
